DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 06/30/2022 in response to PTO Office Action mailed 04/04/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 10 and 16 are amended.  No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
3.	The 35 USC 101 rejections have been withdrawn due to amendment filed on 06/302022.  Applicant explained the data storage distribution pattern is based on a system reliability and a system entropy and comprises partitions such that no one server stores an entirety of the distributable data which described in Applicant’s specification para. [0059].  The technical solution provided by the features recited in claim 1 balance data recoverability and data security [e.g. ensuring data obfuscation across servers].
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
4.	The closest Prior art fail to anticipate or render obvious the amended features in the instant claims 1, 10 and 16. The amended features in independent claims 1, 10 and 16 are novel and non-obvious over closest prior art. The dependent claims 2-9 and 11-15 and 17-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571) 270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        

6